DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42,46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “are needed” is subjective and renders the claim indefinite as a result.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27-28, 30,33-41,43--45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skega  in view of Sudyk, both cited by applicant as 622917 and US 3912325, respectively.
Skega  has plate 20, mounting holes 25, larger weight reducing cut-out openings 23, with plate completely embedded in a rubber elastic material 22.
Skega  lacks bent edges to the liner plate a known structure in this art as evidenced by the patent to Sudyk at 32, thereby increasing embedding securement of the plate.
Claim 30, Skega  has outer frame 20.
Claims 33 and 34 are obvious expedients to one of ordinary skill in this art a graduate engineer or experienced designer in balancing weight vs. protection of the liner.
Claim 35, the outer edges being bent are taught by Sudyk.
Claim 36 Skega  discloses metal with steel being a commonly known strong material in this art.
	As applicant has not challenged this statement of judicial notice, it is made final.

Claim 37, see figures 1 and 4 of Skega.
Claim 38, see figure 1 of Skega.
Claim 41, Sudyk  discloses a haul truck body with liner.
Claim 42, Skega  discloses casting in a mold.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skega  in view of Sudyk  as applied to claim 27 above, optionally further in view of RU166563, cited by applicant.
Folding of a metal plate at edge to abut the main surface, a 180 degree fold, is common knowledge in this art to strengthen the edge.  Optionally this structure is taught by RU166563 at 7.
It would have been obvious at the time of filing of applicant to provide in the combination above a 180 degree folded edge as is known in this art or as taught by RU 166563 to strengthen the edge.
Claim(s)  31, 42, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skega  in view of Sudyk  as applied to claims 27,41,43 above, and further in view of Davies.
It would have been obvious at the time of filing of applicant to provide in the combination above mounting holes at edge of the plates as taught by Davies at 360, 362 in order to insure edge securement.
Claim 46, the mounting holes of Davies align with mounting opening of the haul truck body and the weight reducing openings are misaligned with mounting openings as taught by Skega.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skega  in view of Sudyk  as applied to claim 30 above, and further in view of Burg, cited by applicant as US 6007132.
Skega  has a linear row of discrete openings 23.  It would have been obvious at the time of filing of applicant to provide in the combination above longitudinal elongated openings as taught by Burg at 50 in order to further reduce plate weight.
Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.
The drawing objection is withdrawn.
The argument that applicant’s bent edges are patentably distinct and not obvious over the cited art is traversed. Shape stability is also solved by the bent edges cited.
Cut out strength and weight reduction are not mutually exclusive.
Applicant may now appeal for a second opinion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
11/28//2022